Title: From George Washington to Joseph Reed, 29 July 1779
From: Washington, George
To: Reed, Joseph


        
          Dear Sir,
          West-point July 29th 1779
        
        I have a pleasure in acknowledging the receipt of your obliging favor of the 15th Instt, and in finding by it, that the author of the queries “Political & Military” has had no great cause to exult in the favourable reception of them by the public.
        Without a clue, I should have been at no loss to trace the Malevolent writer; but I have seen a history of the transaction, and felt a pleasure mingled with pain, at the narration. To stand well in the estimation of one’s Country, is a happiness that no rational creature can be insensible of—To be pursued, first, under the mask of friendship, and when disguise would suit no longer, as an open calumniator with gross mis-representation, and self known falsehoods, carries an alloy which no temper can bear with perfect composure.
        The motives which actuate this gentleman, are better understood by himself than me—If he can produce a single instance in which I

have mentioned his name (after his tryal commenced) where it was in my power to avoid it; and when it was not, where I have done it with the smallest degree of acrimony or disrespect; I will consent that the world shall view my character in as disreputable a light as he wishes to place it; what cause then there is for such a profusion of venom as he is emitting upon all occasions, unless by an act of public duty in bringing him to tryal at his own sollicitation I have disappointed him, and raised his ire—or, conceiving that in proportion as he can darken the shades of my character he illuminates his own. whether these I say, or motives yet more dark and hidden govern him, I shall not undertake to decide, nor have I time to enquire into them at present.
        If I had ever assumed the character of a military genius and the Officer of experience—If under these false colours I had sollicited the command I was honoured with—or if, after my appointment, I had presumptuously driven on under the sole guidance of my own judgment & self-will—& misfortunes the result of obstinacy & misconduct—not of necessity—had followed, I should have thought myself a proper object for the lash, not only of his, but the pen of every other writer; and a fit subject of public resentment. But when it is well known that the command, in a manner, was forced upon me—That I accepted it with the utmost diffidence, from a consciousness that it required greater abilities, and more experience than I possessed, to conduct a great Military Machine embarrassed as I knew ours must be, by a variety of complex circumstances, and as it were but little better than a mere Chaos. and when nothing more was promised on my part than has been most inviolably performed, it is rather grating to pass over in silence charges, which may impress the uninformed, tho others know that these charges have neither reason nor truth to support them, and that a simple narrative of facts would defeat all his assertions notwithstanding they are made with an effrontery which few men do, and for the honor of human nature none ought, to possess.
        If this gentleman is envious of my station, and conceives that I stand in his way to preferment; I can assure him, in most solemn terms, that the first wish of my Soul is to return to that peaceful retirement, and domestick ease and happiness from whence I came—To this end all my labours have been directed; and for this purpose have I been more than four years a perfect Slave; endeavouring under as many embarrassing circumstances as ever fell to one mans lot to encounter and as pure motives as ever man was influenced by, to promote the cause, & service I had embarked in.
        You may form a pretty good judgment of my prospect of a brilliant campaign, and the figure I shall cut in it, when I inform you, that excepting about 400 recruits from the state of Massachusets (a portion

of which, I am told, are children hired at about 1500 dollars each for 9 months Service) I have had no re-inforcement to this Army since last Campaign; while our numbers have been, & now are deminishing daily by the expiring term of Mens Services, to say nothing of the natural waste by sickness—death—and desertion.
        Discouraging as all this is, I feel more from the state of our currency, and the little attention which hitherto appears to have been paid to our finances than from the smallness of our Army—And yet (Providence having so often taken us up, when bereft of other hope) I trust we shall not fail even in this—The present temper, & disposition of the People to facilitate a loan—To discountenance speculation— and to appreciate the money, is a happy presage of resulting good; and ought to be cherished by every possible means not repugnant to good order and government.
        With you I conceive that great events are comprized in the next Six months—and I wish I had such information as would carry me along with you in opinion, that Spain has declared in our favor—But having no knowledge of facts to ground such a belief on, I am apprehensive that the natural sloth of one Court, and the intriegues and artifices of the other, will keep things in a state of negotiation till the effect of the present exertion of G.B. this Campaign is known, when, possibly, a new scene may open.
        The public are already possessed of the little military occurrances of this Quarter—I need not repeat them—some considerable movement of the enemy is in agitation, but of what nature—& where pointed; I have not yet been able to discover. Lord Cornwallis is arrived, and a number of Troops (it is said) are hourly expected.
        My respectful complimts attend Mrs Reed & the ladies of yr family—with very great esteem and regard I am Dr Sir Yr most Obedt & affece Hble Servt
        
          Go: Washington
        
      